COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
 IN RE: JAIME LUEVANO,                                            No. 08-09-00301-CR
                                                  §
                                                            AN ORIGINAL PROCEEDING
                   Relator.                       §
                                                                      IN MANDAMUS
                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator has filed a pro se petition for writ of mandamus requesting this Court to compel the

Judge of the 120th Judicial District Court to produce “indictments.”

       Relief by writ of mandamus will only granted in extraordinary circumstances where the

Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy

at law exists. See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007). Based on the petition and record before us, we are unable

to conclude that Relator is entitled to the relief requested. Accordingly, mandamus relief is denied.

See TEX .R.APP.P. 58.2(a).

       Also pending before the Court, is Relator’s, “Emergency Motion to Expedite-To Amend- To

Appoint Counsel-Etc.” Given the disposition of Relator’s petition for writ of mandamus, this motion

is denied.



January 20, 2010
                                                      ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)